Exhibit 99.1 WESTFIELD FINANCIAL, INC.ANNUAL MEETINGOF SHAREHOLDERSMAY 19, 2011 FORWARD – LOOKING STATEMENTS Today’s presentation may contain “forward-looking statements” which may be identified by the use of such words as “believe,” “expect,” “anticipate,” “should,” “planned,” “estimated,” and “potential.” Examples of forward-looking statements include, but are not limited to, estimates with respect to our financial condition and results of operation and business that are subject to various factors which could cause actual results to differ materially from these estimates. These factors include, but are not limited to:general and local economic conditions;changes in interest rates, deposit flows, demand for mortgages and other loans, real estate values, and competition;changes in accounting principles, policies, or guidelines;changes in legislation or regulation; andother economic, competitive, governmental, regulatory, and technological factors affecting our operations, pricing, products, and services.Any or all of our forward-looking statements in today’s presentation or in any other public statements we make may turn out to be wrong. They can be affected by inaccurate assumptions we might make or known or unknown risks and uncertainties. Consequently, no forward-looking statements can be guaranteed. We disclaim any obligation to subsequently revise any forward-looking statements to reflect events or circumstances after the date of such statements, or to reflect the occurrence of anticipated or unanticipated events Highlights and AchievementsJames C. Hagan,President and Chief Executive Officer HIGHLIGHTS Very well capitalized. Tier 1 Capital ratio of 17.32%. We continue to have some of the highest capital ratios in MassachusettsDeposits surpassed $700 million, with an increase of $46 million for the twelve months ended March 31, 2011.Total loans have reached $518 million, representing 13% growth, with residential mortgages increasing by $71 million for the twelve months ended March 31, 2011. CONSUMER & BUSINESS BANKINGRedefined Product Set for Relationship Banking: Benefits customers who do more business with Westfield Bank.Enhanced business development skills of Branch Managers:Business Banking Calling ProgramsIntroduced Bank @ Work programEnhanced the bank-at-college programResulted in strong growth in 2010 and 2011. COMMITMENT TO COMMUNITYIn 2010, Westfield Bank donated $278,000 through our Future Funds ProgramWe encourage and support employee involvement in community service activities. ACCESSIBILITY & CONVENIENCEEnhanced electronic banking capabilities including mobile banking and financial management tools.Added payroll and online merchant service processing options for small businesses.Extended branch hours & added coin counting machines. ATM NETWORK EXPANSION College Highway SouthwickHolyoke Crossing, near Holyoke MallWestfield State University 3 Machines SELECTED FINANCIAL HIGHLIGHTS Leo R. Sagan Jr., Chief Financial Officer SOLID PERFORMANCE DESPITE A SLOW ECONOMYContinue to generate positive earnings:2010 Net Income of $3.0 million 2010 Earnings per share of $0.111st Q 2011 Net Income of $1.3 million1st Q 2011 Earnings per share of $0.05Credit Quality remains strong: Nonperforming loans of 0.75% ROLE OF BANK CAPITAL Promotes bank safety and soundnessAct as a cushion to absorb unexpected operating lossesProvides protection to depositorsMinimum to be “Well Capitalized” under OTS Guidelines:Tier 1 Capital: March 31, 2011Ratio AmountOTS Minimum 4.00 % $ 50 millionWestfield Bank 17.32 % $ 214 million CAPITAL MANAGEMENTPossible uses of capital:Pay dividends to shareholdersRepurchase shares of our common stock Fund organic growth or leverage the balance sheetFinance acquisitions of other financial institutions or other businesses related to banking DIVIDENDSWall St Journal reported that nearly 300 banks reduced or discontinued dividends since 2008, saving the industry nearly $100 billion in shareholder payouts.*Westfield Financial did not eliminate or reduce its dividend during the financial crisis.In fact, our Board voted to increase the regular dividend by 20% in 2010.*Source: Wall Street Journal, May 2, 2011 DIVIDENDS TO SHAREHOLDERS2011* 2010 2009Regular $0.06 $0.22 $0.20Special 0.15 0.30 0.30Total $0.21 $0.52 $0.50* Includes dividends declared through April 26, 2011 STOCK REPURCHASE PLANOn May 25, 2010 the Board of Directors authorized a second repurchase for up to 2.9 million shares (10% of our outstanding shares).There were 1.5 million shares purchased under this plan as of March 31, 2011. TOTAL ASSETS 9971,0401,109 1,1911,2391,241$700 $800 $900 $1,000 $1,100 $1,200 $1,300 Dec-06 Dec-07 Dec-08 Dec-09 Dec-10 Mar-11 Million NET LOAN PORTFOLIO385415472469 502518$300 $350 $400 $450 $500 $550 Dec-06 Dec-07 Dec-08 Dec-09 Dec-10 Mar-11 Millions TOTAL DEPOSITS In 2007 and 2008 management placed less emphasis on gathering time deposits in favor of lower cost alternative funding $720 $690 $660 $630 $600 $570 Millions ec-06 Dec-07 Dec-08 Dec-09 Dec-10 Mar-1 TOTAL RETURN PERFORMANCE 25 50 75 /31/05 12/31/06 12/31/07 12/31/08 12/31/09 12/31/10 Index ValueWestfield Financial, Inc.Russell 2ank Source: SNL Financial, Inc. Thank You
